Exhibit 10.5

ORACLE CORPORATION

STOCK OPTION AGREEMENT

2000 LONG-TERM EQUITY INCENTIVE PLAN

U.S. NON-QUALIFIED STOCK OPTION

FOR U.S. EXECUTIVE VICE PRESIDENTS AND SECTION 16 OFFICERS

 

1.

Grant.    Oracle Corporation (the “Company”) has granted to the optionee
(“Optionee”) named above a U.S. non-qualified option (the “Option”) to purchase
the total number of shares of Common Stock set forth above (the “Shares”) at the
exercise price per share set forth above (the “Exercise Price”). This Option is
subject to the terms set forth below in this stock option agreement (the
“Agreement”) and in the Company’s 2000 Long-Term Equity Incentive Plan as
amended to date (the “Plan”). In the event of a conflict between the terms of
the Plan and the terms of this Agreement, the terms of the Plan shall govern.
All capitalized terms not defined herein shall have the meanings ascribed to
them in the Plan.

 

2.

Restrictions on Exercise.    Subject to the terms of the Plan and this
Agreement, the Option may be exercised in increments on or after each vesting
date specified above, provided that in no event may the Option be exercised
after the last date to exercise specified above (the “Expiration Date”). In
addition, this Option may not be exercised as to fewer than 100 Shares unless it
is exercised as to all Shares as to which this Option is then exercisable.

The Optionee agrees to comply with the Insider Trading restrictions applicable
to the Company’s officers for one fiscal quarter following the Optionee’s
termination of his/her employment relationship with the Company or any Parent,
Subsidiary or Affiliate of the Company, regardless of the reason for such
termination. Under these restrictions, the Optionee may be prohibited from
trading in the Company’s securities during the last month of the fiscal quarter
and until two full trading days following the Company’s earnings announcement
for that fiscal quarter. Notwithstanding the foregoing, this Option is subject
to the time limitations on exercise set forth in Section 6(i) of the Plan and
Section 3 below (the “Remaining Option Exercise Period”); provided that if any
“No Trading” period under Oracle’s Insider Trading Policy occurs during the
Remaining Option Exercise Period and the Optionee is prohibited from trading
during such period, the Remaining Option Exercise Period shall be extended by
the number of days equivalent to any such periods such that the total amount of
time the Optionee shall have to exercise the vested portion of this Option shall
be equal to the original Remaining Option Exercise Period (except that, if the
Expiration Date of the Option occurs during this additional extension period,
such Option shall still expire on the Expiration Date and the additional
extension period shall not be extended beyond the Expiration Date).

 

3.

Termination of Option.

 

  a)

This Option shall cease vesting upon termination of Optionee’s employment
relationship with Optionee’s employer (excluding a transfer to the Company or
one of its Subsidiaries or Affiliates) and shall not be extended by any notice
or equivalent period mandated under local law (e.g., a period of “garden leave”
or similar period pursuant to local law) or as may be required by the terms of
an employment agreement. An Optionee’s employment relationship shall be
considered to have terminated, and the Optionee to have ceased to be employed by
the Company or its Parent, Subsidiary or Affiliate, on the earliest of:

 

1



--------------------------------------------------------------------------------

  (1)

the date on which Optionee’s employer (the “Employer”) delivers to the Optionee
notice terminating the employment relationship (regardless of whether the notice
or termination is lawful or unlawful or is in breach of any contract of
employment) unless the Optionee is transferring employment to the Company, or
any Parent, Subsidiary or Affiliate;

 

  (2)

the date on which the Optionee delivers notice to his or her Employer that the
Optionee is terminating the employment relationship (regardless of whether the
notice or termination is lawful or unlawful or is in breach of any contract of
employment) unless the Optionee is transferring employment to the Company, or
any Parent, Subsidiary or Affiliate;

 

  (3)

the date on which the Optionee ceases to provide services to the Company, or any
Parent, Subsidiary or Affiliate, as appropriate, except where the Optionee is on
an authorized leave of absence; or

 

  (4)

the date on which the Optionee ceases to be considered an “employee” under
Applicable Laws.

The committee of the Board of Directors of the Company administering the Plan
(the “Committee”) shall have discretion to determine whether Optionee has ceased
to be employed by the Company or any Parent, Subsidiary or Affiliate, as
appropriate, and the effective date on which such employment terminated.

In addition, subject to Applicable Law, the Committee in its sole discretion may
suspend vesting of the Option if the Optionee takes a leave of absence from
employment with the Company or its Parent, Subsidiary or Affiliate.

 

  b)

If Optionee ceases to be employed by the Company or any Parent, Subsidiary or
Affiliate of the Company, as appropriate, for any reason except death or
disability, this Option may be exercised to the extent (and only to the extent)
that it would have been exercisable upon the date of termination of Optionee’s
employment, within three (3) months after the date of termination, subject to
Section 2 above, but in any event no later than the Expiration Date of the
Option. The date of termination of Optionee’s employment for purposes of this
Agreement and the right to exercise this Option shall not be extended by any
notice period mandated under local law. If employment ceases because of death or
disability, this Option may be exercised to the extent (and only to the extent)
specified in the Plan, subject to Section 2 above.

 

4.

Manner of Exercise; Consideration.    The Option may be exercised by delivery to
the Company of the stock option exercise agreements in the form then approved by
the Committee, stating the number of Shares being purchased, the restrictions
imposed on the Shares, if any, and such representations and agreements, as may
be required by the Company to comply with applicable laws, together with payment
in a form allowed under the Plan. The current forms of stock option exercise
form and stock option exercise notice and agreement (the “Exercise Agreement”)
are available upon request by emailing stock_us@oracle.com.

Due to administrative restrictions, paying the Exercise Price by means of the
surrender of Shares having a Fair Market Value equal to the applicable Exercise
Price of the Option is not an available method of exercise under this Agreement.

 

2



--------------------------------------------------------------------------------

5.

Compliance with Laws and Regulations.    The issuance and transfer of Shares
shall be subject to compliance by the Company and Optionee with all applicable
requirements of federal, state, local or foreign securities laws and with all
applicable requirements of any stock exchange or national market system on which
the Common Stock may be listed at the time of such issuance or transfer.

 

6.

Transferability of Option.    This Option may not be transferred in any manner
other than (i) by will, or (ii) by the laws of descent and distribution,
provided however, a U.S. Optionee may transfer a vested portion of the Option
for no consideration to or for the benefit of one or more members of the
Optionee’s Immediate Family (including, without limitation, to a trust for the
benefit of the Optionee’s Immediate Family) (a “Transferee”), subject to such
limits as the Committee may establish, and such Transferee shall remain subject
to all the terms and conditions applicable to the Option prior to such transfer.
The Optionee will continue to be treated as the holder of the Option for
purposes of the Company’s record keeping and for other purposes deemed
appropriate by the Company, including the right to consent to amendments to this
Agreement, notwithstanding that the economic benefits and dispositive control
has been transferred to the Transferee. Optionee agrees, on behalf of each
Transferee, to exercise the Option upon the direction and arrangement of payment
by such Transferee and further agrees to forward all information provided by the
Company (including but not limited to those required under the U.S. securities
laws) with respect to the Option to the Transferee. In the discretion of the
Committee, the foregoing right to transfer shall apply to the right to transfer
ancillary rights associated with the Option. The term “Immediate Family” shall
mean the Optionee’s spouse, qualified same-sex domestic partner, parents,
children, stepchildren, adoptive relationships, sisters, brothers and
grandchildren (and, for this purpose, shall also include the Optionee). Optionee
acknowledges that the Optionee will continue to be liable for any Tax-Related
Items (as defined in Section 8 below).

 

7.

Tax Consequences.    The general U.S. federal income tax consequences of the
grant and exercise and transfer of the Option, as well as upon disposition of
the Shares following exercise, are set forth in the Plan prospectus made
available at the Company’s web site at:

http://my.oracle.com/site/hr/RegionalSites/U.S./usbenefits/stock/index.html

If Optionee is subject to tax in any other country besides the U.S., the tax
treatment in the other country may differ from that reflected in the Plan
prospectus.

 

8.

Tax Withholding Responsibility.    Regardless of any action the Company or the
Employer take with respect to any or all income tax (including federal, state,
local and foreign tax), social insurance, payroll tax, payment on account or
other tax-related items related to Optionee’s participation in the Plan and
legally applicable to Optionee (“Tax-Related Items”), Optionee acknowledges that
the ultimate liability for all Tax-Related Items is and remains Optionee’s
responsibility and may exceed the amount actually withheld by the Company and/or
the Employer. Optionee further acknowledges that the Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Option, including, but
not limited to, the grant, vesting or exercise of the Option, the subsequent
sale of Shares acquired pursuant to such exercise and the receipt of any
dividends; and (2) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the Option to reduce or eliminate Optionee’s
liability for Tax-Related Items or to achieve any particular tax result.
Further, if Optionee has become subject to tax in more than one jurisdiction
between the date of grant and the date of any relevant taxable event, Optionee
acknowledges that the Company

 

3



--------------------------------------------------------------------------------

and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, Optionee
shall pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, if Optionee is not
subject to Section 16 of the Exchange Act, Optionee authorizes the Company
and/or the Employer, or their respective agents, at their discretion to satisfy
the obligations with regard to all Tax-Related Items by one or a combination of
the following: (1) withholding from Optionee’s wages or other cash compensation
paid to the Optionee by the Company and/or the Employer; (2) withholding from
proceeds of the sale of Shares acquired upon exercise of the Option, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
Optionee’s behalf pursuant to this authorization); or (3) withholding in Shares
subject to the exercised Option. If Optionee is subject to Section 16 of the
Exchange Act, Optionee may satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following: (1) electing to have
the Company or Employer withhold from Optionee’s wages or other cash
compensation paid to the Optionee by the Company and/or the Employer;
(2) electing to have the Company withhold from proceeds of the sale of Shares
acquired upon exercise of the Option, either through a voluntary sale or through
a mandatory sale arranged by the Company (on Optionee’s behalf pursuant to this
authorization); or (3) electing to have the Company withhold Shares subject to
the exercised Option.

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for the
Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
Optionee is deemed to have been issued the full number of Shares subject to the
exercised Option, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of Optionee’s participation in the Plan.

Finally, Optionee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Optionee’s participation in the Plan that cannot
be satisfied by the means previously described. The Company may refuse to honor
the exercise and refuse to deliver the Shares or the proceeds from the sale of
Shares if Optionee fails to comply with his or her obligations in connection
with the Tax-Related Items as described in this section.

 

9.

Nature of the Grant.    By entering into this Agreement and accepting the grant
of an Option evidenced hereby, Optionee acknowledges that: (i) the Plan is
established voluntarily by the Company, it is discretionary in nature and it may
be modified, amended, suspended or terminated by the Company at any time unless
otherwise provided in the Plan and this Agreement; (ii) the grant of the Option
is voluntary and occasional and does not create any contractual or other right
to receive future grants of options, or benefits in lieu of options, even if
options have been granted repeatedly in the past; (iii) all decisions with
respect to future grants, if any, will be at the sole discretion of the Company;
(iv) Optionee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate Optionee’s employment relationship at any time;
(v) Optionee’s participation in the Plan is voluntary; (vi) the Option and the
Shares subject to the Option are extraordinary items that do not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which are outside the scope of Optionee’s employment contract, if
any; (vii) the Option

 

4



--------------------------------------------------------------------------------

is not part of normal or expected compensation or salary for any purpose
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or welfare or retirement benefits (including the
401(k) Savings and Investment Plan and the Deferred Compensation Plan) or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company, the Employer or any
Subsidiary or Affiliate of the Company; (viii) the Options and the Shares
subject to the Option are not intended to replace any pension rights or
compensation; (ix) the vesting of any Option ceases upon termination of the
employment relationship as described in Section 6(i)(iv) of the Plan except as
may otherwise be explicitly provided in the Plan document; (x) the future value
of the underlying Shares is unknown and cannot be predicted with certainty, and
if the Optionee exercises the Option and obtains Shares, the value of those
Shares may increase or decrease in value, even below the Exercise Price; (xi) if
the underlying Shares do not increase in value, the Option will have no value;
(xii) the Option grant and Optionee’s participation in the Plan shall not be
interpreted to form an employment contract or relationship with the Company or
any Subsidiary or Affiliate of the Company; and furthermore, the grant of an
Option will not be interpreted to form an employment contract with the Employer
or any Subsidiary or Affiliate of the Company; (xiii) in consideration of the
Option grant, no claim or entitlement to compensation or damages shall arise
from termination of the exercisability of the Option or diminution in value of
the Option or Shares purchased through exercise of the Option resulting from
termination of Optionee’s employment by the Company or the Employer (for any
reason whatsoever and whether or not in breach of local labor laws) and Optionee
irrevocably releases the Company and the Employer from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by accepting this Agreement,
Optionee shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim; (xiv) in the event of termination of Optionee’s employment
(whether or not in breach of local labor laws), Optionee shall not have any
right to receive any future options under the Plan upon termination of
Optionee’s employment relationship with the Employer as described in Section 3
of this Agreement; and (xv) the Option and the benefits under the Plan, if any,
will not necessarily transfer to another company in the case of a merger,
take-over or transfers of assets.

 

10.

No Advice Regarding Grant.    The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Optionee’s participation in the Plan, or Optionee’s acquisition or sale of the
underlying Shares. Optionee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.

 

11.

Data Privacy Consent.    As a condition of the grant of the Option, the Optionee
hereby explicitly and unambiguously consents to the collection, use, processing
and transfer, in electronic or other form, of personal data as described in this
paragraph by and among, as applicable, the Employer and the Company and any of
its Subsidiaries and Affiliates for the exclusive purpose of implementing,
administering and managing Optionee’s participation in the Plan.

The Optionee understands that the Company and any Parent, Subsidiary or
Affiliate hold certain personal information about the Optionee, including the
Optionee’s name, home address and telephone number, date of birth, social
security number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all options or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Optionee’s favor, for the purpose of managing and

 

5



--------------------------------------------------------------------------------

administering the Plan (“Data”).

The Optionee acknowledges that Data will be transferred to Fidelity or such
other stock plan service providers or brokers as may be selected by the Company
in the future, which is assisting the Company with the implementation,
administration and management of the Plan, provided that the Company ensures
that the recipient maintains a level of privacy broadly equivalent to the
standard set forth in the Company’s Internal Privacy Policy. The Optionee
accepts that these recipients may be located in the United States or the
European Economic Area and that the recipient’s country may have different data
privacy laws and protections than Optionee’s country. The Optionee authorizes
the Company, its broker and any possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the purposes of implementing, administering and managing the
Optionee’s participation in the Plan, including any requisite transfer of Data
to a designated broker or other third party with whom the Optionee may elect to
deposit any Shares acquired upon exercise of the Option, as such Data may be
required for the administration of the Plan and/or the subsequent holding of
Shares on Optionee’s behalf.

Additional details regarding data privacy are included in the Notice of Stock
Option Grant and in Oracle’s Internal Privacy Policy at:
http://my.oracle.com/content/groups/public/@empl/@legal/documents/webcontent/cnt337893.pdf

 

12.

Entire Agreement; Interpretation.    The Plan made available at the Company’s
web site at
http://my.oracle.com/site/hr/RegionalSites/U.S./usbenefits/stock/index.html is
incorporated herein by reference. This Agreement and the Plan constitute the
entire agreement of the parties and supersede all prior undertakings and
agreements with respect to the subject matter hereof. The Committee may amend
this Agreement and the Plan from time to time. Optionee understands and agrees
that the terms of the Option can only be amended in writing. Optionee agrees
that the terms of the Plan govern the Option and that all interpretations and
determinations made by the Company (or its Board of Directors and any committee
of the Board administering the Plan) with respect to the Plan and this Agreement
shall be final and binding on all persons. This Agreement is governed by
Delaware law except for that body of law pertaining to conflict of laws. Unless
Optionee is subject to a mutual agreement to arbitrate with the Company,
Optionee agrees to institute any legal action or legal proceeding relating to
the Agreement or the Plan in state court in San Mateo County, California or in
federal court in San Francisco, California, United States of America. Optionee
agrees to submit to the jurisdiction of and agrees that venue is proper in the
aforesaid courts in any such action or proceeding.

 

13.

Electronic Delivery.    The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means or to request Optionee’s consent to participate in the Plan by
electronic means. Optionee hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or any third party designated by the Company.

 

14.

Severability.    The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

6



--------------------------------------------------------------------------------

15.

409A Disclaimer.    This Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A of the U.S.
Internal Revenue Code (the “Code”). The Company reserves the right, to the
extent the Company deems necessary or advisable in its sole discretion, to
unilaterally amend or modify this Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, as the Company determines are necessary or
appropriate to ensure that this Option qualifies for exemption from, or complies
with the requirements of, Code Section 409A; provided, however, that the Company
makes no representation that the Option will be exempt from, or will comply
with, Section 409A of the Code, and makes no undertakings to preclude
Section 409A of the Code from applying to the Option or to ensure that it
complies with Section 409A of the Code. For the avoidance of doubt, Optionee
hereby acknowledges and agrees, that the Company will have no liability to
Optionee or any other party if the grant, vesting, exercise, issuance of shares
or any other transaction under this Agreement is not exempt from, or compliant
with, Code Section 409A, or for any action taken by the Company with respect
thereto.

 

16.

Country-Specific Terms/Notifications.    If Optionee relocates to one of the
countries included in Exhibit A to the non U.S. option agreement, the special
terms for such country will apply to him or her, to the extent the Company
determines that the application of such terms is necessary or advisable in order
to comply with local law or facilitate the administration of the Plan. As a
result, Optionee should review the specific terms/notifications that apply to
him or her in his or her particular country to which he/she transfers. These
country specific alerts/notifications are available at the Company’s web site
at: http://my.oracle.com/site/hr/RegionalSites/U.S./usbenefits/option/option

 

17.

Additional Terms.    The Company reserves the right to impose other requirements
on Optionee’s participation in the Plan, to the extent the Company determines it
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require Optionee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

By clicking on the “Accept” button, Optionee accepts the Option and agrees to be
bound by its terms as set forth in the Plan and this Agreement.

These terms apply to grants made on or after June 29, 2011.

 

7